Citation Nr: 0333913	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  99-03 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the jaw.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
under honorable conditions from August 1973 to May 1975.  She 
also served on active duty in the United States Marine Corps 
under honorable conditions from March 1, 1979, to July 17, 
1979, and from October 31, 1979, to October 31, 1981.  The 
veteran also had a period of service in the United States 
Marine Corps under other than honorable conditions from 
November 1, 1981 to March 14, 1984.  

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a March 1998 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  In an August 2001 decision, the 
Board remanded the issue of entitlement to service connection 
for residuals of a fracture of the jaw to the RO for 
additional development of the record.  The requested 
development has been completed to the extent possible.  Thus, 
this issue has been returned to the Board for further 
appellate consideration.  



FINDINGS OF FACT

1.  Service medical records do not demonstrate the incurrence 
of a jaw injury or any treatment, complaints, or diagnoses 
related to the jaw during the veteran's periods of honorable 
service.  

2.  The competent medical evidence does not demonstrate a 
causal connection between the veteran's current jaw 
complaints and any incident of honorable service.  





CONCLUSION OF LAW

Residuals of a fracture of the jaw were not incurred in or as 
a result of military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA). Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fe. Reg. 45,620 
(August 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  The intended effect 
of the new regulation is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the claim of 
entitlement to service connection for residuals of a fracture 
of the jaw.  All available service medical records have been 
requested and associated with the claims folder.  An 
additional search of the National Naval Medical Center in 
Bethesda, Maryland, revealed no medical records pertinent to 
the veteran.  Furthermore, no additional pertinent evidence 
has been identified by the veteran as relevant to this issue.  
Under these circumstances, no further action is necessary to 
assist the veteran with her claim.

Additionally, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  In a September 2001 letter from the RO, 
the veteran was informed of the notice and duty to assist 
provisions of the VCAA.  The Board therefore finds that the 
notice requirements of the new law have been met.

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of her claim and has notified her of the 
information and evidence necessary to substantiate the claim.  
Consequently, this issue need not be referred to the veteran 
or her representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the claimant.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a). Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Certain chronic 
disabilities will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

In the veteran's case, an administrative decision by the RO 
in September 1985 determined that her discharge from her term 
of service in the United States Marine Corps which commenced 
on October 31, 1979, and ended on March 14, 1984, was a 
dishonorable discharge and thus a bar to any benefits under 
laws administered by VA based on that term of service.  The 
RO further determined that the veteran had honorable service 
in the United States Navy from August 31, 1973 to May 8, 
1975.  In an April 1997 administrative decision, the RO 
determined that the veteran's period of service from October 
31, 1979 to October 31, 1981 was honorable for VA purposes.  

Thus, the veteran's period of service in the Navy from August 
1973 to May 1975 and her periods of service in the Marine 
Corps from March 1979 to July 1979 and from October 1979 to 
October 1981 will be referred to as her periods of honorable 
service.  Her period of service in the Marine Corps from 
November 1, 1981 to March 14, 1984, will be referred to as 
her period of dishonorable service.  

The veteran's service medical records for her honorable 
periods of service (as well as those covering her 
dishonorable period of service) are silent for any 
complaints, treatment or diagnoses related to a fracture of 
the jaw.  An April 1981 Report of Medical History is silent 
for any report by the veteran of problems with her jaw or 
hospitalization related to the jaw.  Service dental records 
are also silent for any reference to a fracture of the jaw.  

A June 1990 VA physical examination report notes good 
dentition with positive bony projections on the upper palate 
and the base of tongue.  In a November 1992 VA general 
medical examination report, the veteran reported being hit in 
the jaw in 1981.  She stated that no wiring was done and the 
fracture was discovered later at a dental examination.  
Subsequent tailoring of the bone was performed.  It was noted 
that the veteran was basically asymptomatic at the time of 
examination.  A November 1992 VA radiology report of the 
mandible revealed no definite evidence of any acute fracture, 
dislocation, or other significant abnormalities.  An 
impression of a negative study was noted.

Upon VA dental examination dated in November 1997, the 
veteran reported sustaining trauma to the jaw in 1979 
resulting in a fractured mandible.  She also reported 
sustaining another fracture to the same area in 1983.  She 
described the second injury as a hairline fracture.  The 
veteran further reported having a mandibular tori removed 
during service, but no date was given.  Physical examination 
revealed minimal loss of motion with some impairment due to 
occasional pain when masticating.  It was noted that the 
veteran did occasionally have popping in the joints and 
occasional headaches.  The examiner noted the veteran was 
missing her third molars and upper canines, but there were no 
spaces present.  The veteran had two deciduous teeth present 
in the mandible.  There was no prosthesis in her mouth, nor 
was any indicated.  The examiner noted a diagnosis of jaw 
impairment; meaning inclusion had shifted to the left.  It 
was noted the veteran had minimal functional impairment with 
relatively normal opening and occasional pain during 
mastication.  

Upon VA bone examination dated in December 1997, the veteran 
reported being assaulted, with x-rays of the jaw done in 1981 
while stationed in Hawaii.  She reported that no wiring of 
the jaw was done.  She also reported a second assault and 
being told at a later dental examination that she had a 
fracture of the jaw.  The examiner noted that there was no 
pain or weakness at this time and no current treatment.  The 
examiner stated in summary that the veteran allegedly 
sustained two injuries to the mandible as a result of an 
assault, one of which demonstrated some abnormality.  The 
examiner opined that the abnormality was probably a partial 
break because no wiring of the jaw was carried out.  He noted 
that at this time, other than some dental work, the 
mandibular injury had no significant sequelae.  

Upon VA general medical examination dated in October 1998, 
the examiner noted good dentition and no other gross 
abnormalities of the nose, sinuses, mouth, or throat.  

At her April 1999 RO hearing, the veteran testified that she 
had been sexually assaulted in 1983.  She stated the assault 
did not involve any physical harm.  She also stated that she 
was treated for a fractured jaw at Bethesda Naval Hospital in 
1980.  She stated that her jaw was wired shut for three to 
four months.  The veteran testified that this occurred in 
March or April of 1980.  She also reported having dental 
surgery one year ago by a private dentist to cut out some 
areas of bone.  She stated there were no current problems 
with chewing, but that her jaw looked lopsided.  

The remainder of the post-service medical records dated from 
1989 to 1999 are silent for any reference, treatment, or 
diagnoses relevant to the jaw.  In March 2002, the RO 
requested any service medical records pertaining to the 
veteran that may have been retired as well as any records of 
treatment at the National Naval Medical Center in Bethesda, 
Maryland, during her service from 1979 to May 1981.  The 
record reflects that all service medical records were 
previously provided to the RO in 1985, and that a search was 
conducted for clinical records relevant to the veteran from 
Bethesda Naval Hospital for the years 1979, 1980, and 1981, 
with a negative result.  

Following a full and thorough review of the evidence of 
record, the Board concludes that entitlement to service 
connection for residuals of a fracture of the jaw is not 
warranted.  The veteran's service medical records for her 
periods of honorable service do not demonstrate any 
treatment, diagnoses, or complaints relevant to a jaw injury.  
A search for records relevant to the veteran from Bethesda 
Naval Hospital was negative for any treatment related to a 
jaw injury.  

VA examination reports dated in November and December 1997 
note that the veteran reported being struck in the jaw during 
service causing a fracture of the mandible.  These 
examination reports demonstrate diagnoses of jaw impairment 
and mandibular injury with no significant sequelae.  However, 
the Unites States Court of Appeals for Veterans Claims 
(Court) has held that an opinion based solely upon 
information provided by the veteran, unenhanced by any 
additional medical comment by the examiner, does not 
constitute competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  The examination reports do not 
demonstrate any finding by the examiners of a nexus between 
the veteran's current jaw symptoms and her honorable active 
service.  The examiners provided no additional medical 
comment regarding the etiology of the veteran's jaw 
complaints other than noting her allegation of an in-service 
injury.  Thus, the Board concludes that these examination 
reports do not constitute competent medical evidence of a 
nexus between the veteran's honorable periods of active 
service and her current jaw complaints.  

The Board also notes that the record demonstrates 
inconsistent reports by the veteran as to the date, location, 
and extent of the initial jaw injury.  In November 1992, the 
veteran reported suffering an injury to her jaw in 1981, and 
stated that no wiring was done.  In November 1997, the 
veteran reported sustaining trauma to the jaw in 1979 
resulting in a fractured mandible.  A December 1997 VA bone 
examination report reflects the veteran reported that her jaw 
was x-rayed in 1981 while stationed in Hawaii and that no 
wiring was done.  In April 1999, the veteran testified that 
she was treated for a fractured jaw in March or April of 1980 
at Bethesda Naval Hospital and that her jaw was wired shut 
for three to four months.  These inconsistencies have not 
been reconciled.  Furthermore, her allegations are 
unsupported by the service medical records and the service 
dental records.

In sum, the evidence does not demonstrate the incurrence of 
an in-service incident related to the jaw or any treatment 
related to the jaw during the veteran's periods of honorable 
active service.  The competent medical evidence further fails 
to demonstrate any causal connection between the veteran's 
current jaw complaints and any incident of honorable active 
service.  Thus, the Board is compelled to conclude that 
entitlement to service connection for residuals of a fracture 
of the jaw must be denied.

Based on these findings and following a full review of the 
record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for residuals of a fracture of the jaw.  
It follows that there is not such a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable determination as to this issue.  See 38 
U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for residuals of a fracture 
of the jaw is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



